This case was affirmed at a previous day of the term, and now comes before us on rehearing. In the original opinion we were in error in stating that the statement of facts as appearing in the record did not have the approval of the judge. Reys v. State, 73 S.W. Rep., 457. We find on inspection that the judge approved the same, and that said statement of facts is a part of the record in this case. We discussed the questions of law presented in the record, and these were preserved by bills of exception which did not involve a reference to the statement of facts. However, we would observe, as we did in the original opinion, that the statement of facts can not be looked to to help out a defective bill of exceptions. Consequently the bill of exceptions with reference to the competency of the witness Maria Reys stands exactly where it did before. As said in the original opinion, the bill fails to show that she testified to any fact detrimental to appellant; and the question of her competency or incompetency is therefore immaterial. We have examined the statement of facts carefully as to whether or not the facts are sufficient to sustain the conviction, and in our opinion they are ample. The motion for rehearing is accordingly overruled.
Motion overruled.